DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fujishima et al (“Fujishima”) (US 7,209,083). Fujishima discloses:

Re Claim 1: A fragmented aperture antenna (Fig 3), comprising:
	a two-dimensional lattice comprising a plurality of first geometric conducting elements of a first type (204) and a plurality of second geometric conducting elements of a second type different than the first type (205), where individual elements of the plurality of second geometric conducting elements are positioned between diagonally adjacent first geometric conducting elements of the two-dimensional lattice (as evidenced by Fig 3), where an adjacent side of each of the diagonally adjacent first geometric conducting elements is connected across a corresponding side of the individual element of the plurality of second geometric conducting elements thereby providing a connection between the adjacent sides of the diagonally adjacent first geometric conducting elements (as evidenced by Fig 3); and
	where the combination of first and second geometric conducting elements tessellate a plane defined by the two-dimensional lattice (as evidenced by Fig 3).



Re Claim 5: The fragmented aperture antenna of claim 1, wherein the two- dimensional lattice comprises non-conducting regions between portions of the first and second geometric conducting elements, the shape of the non-conducting regions corresponding to a combination of the first and second types of the first and second geometric conducting elements (as evidenced by Fig 3; the open spaces of non-conducting region which have straight sides and angles corresponding or complementary to the angles of the hexagons form spaces that are shaped such that they correspond to the shapes which can be formed by a combination of the first and second elements by changing the size of the elements to fit within the spaces).

Re Claim 6: The fragmented aperture antenna of claim 5, wherein the combination of the first and second geometric conducting elements and the non-conducting regions cover an aperture area of the plane defined by the two-dimensional lattice (as evidenced by Fig 3).

Re Claim 8:  The fragmented aperture antenna of claim 1, wherein the first type (204 a hexagon) and the second type (205 a rectangle) have a different number of sides (as evidenced by Fig 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al (“Fujishima”) (US 7,209,083) as applied to claim 2 above, and further in view of Fujishima et al (“Fujishima”) (US 7,209,083).

Re Claim 3:  The disclosures of Fujishima as modified have been discussed above. 
Fujishima in the embodiment of Fig 3 discloses: The fragmented aperture antenna of claim 2
Fujishima in the embodiment of Fig 3 fails to specifically disclose:  wherein the plurality of first geometric conducting elements are shaped as octagons.
Fujishima in an alternate embodiment, further teaches: wherein the plurality of first geometric conducting elements are shaped as octagons (col 8 line 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute wherein the plurality of first geometric conducting elements are shaped as octagons in Fujishima in the embodiment of Fig 3, as taught by Fujishima in alternate embodiments, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of tuning antenna properties by the particular geometry used for the conducting elements to one of ordinary skill in the art.
Allowable Subject Matter
Claim 4 allowed.
Claim 7 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the two-dimensional lattice as claimed with first geometric conducting elements of a first type and second geometric conducting elements of a second type different than the first type with first geometric .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                            
April 10, 2021